UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2015 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 001-36378 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 20-0019425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 321 South 1250 West, Suite 1 Lindon, Utah (Address of principal executive offices) (Zip Code) (801) 796-5127 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer [X] Non-accelerated filer []Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yes []No [X] As of August 5, 2015 the registrant had 53,226,720 shares of common stock, par value $0.001, issued and outstanding. PROFIRE ENERGY, INC. FORM 10-Q TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of June 30, 2015 (Unaudited) and March 31, 2015 3 Condensed Consolidated Statements of Operations and Other ComprehensiveIncome (Unaudited) for the three month periods ended June 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for the three month periods ended June 30, 2015 and 2014 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2.Management’s Discussion and Analysis of Financial ConditionAnd Results of Operations 17 Item 3.Quantitative and Qualitative Disclosure about Market Risk 24 Item 4.Controls and Procedures 24 PART II — OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A.Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 5. Other Information 26 Item 6.Exhibits 27 Signatures 28 2 PART I. FINANCIAL INFORMATION Item 1 Financial Information PROFIRE ENERGY, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS June 30, March 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventories Income tax receivable - Prepaid expenses & other current assets Total Current Assets LONG-TERM ASSETS Deferred tax asset PROPERTY AND EQUIPMENT, net OTHER ASSETS Goodwill Intangible assets, net Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued liabilities Income taxes payable Total Current Liabilities LONG-TERM LIABILITIES Deferred income tax liability TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred shares: $0.001 par value, 10,000,000 shares authorized: no shares issued and outstanding - - Common shares: $0.001 par value, 100,000,000 shares authorized: 53,226,720 and 53,199,136 shares issued and outstanding as of June 30, 2015 and March 31, 2015, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) ) Retained earnings Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are a integral part of these condensed consolidated financials statements. 3 PROFIRE ENERGY, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations and Other Comprehensive Income (Unaudited) For the Three Months Ended June 30, REVENUES Sales of goods, net $ $ Sales of services, net Total Revenues COST OF SALES Cost of goods sold-product Cost of goods sold-services Total Cost ofGoods Sold GROSS PROFIT OPERATING EXPENSES General and administrative expenses Research and development Payroll expenses Depreciation and amortization expense Total Operating Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest expense - - Gain on disposal of fixed assets - Other (expense) income ) Interest income Total Other Income (Expense) ) NET INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ ) $ FOREIGN CURRENCY TRANSLATION GAIN (LOSS) $ $ TOTAL COMPREHENSIVE INCOME (LOSS) $ ) $ BASIC EARNINGS (LOSS) PER SHARE $ ) $ FULLY DILUTED EARNINGS (LOSS) PER SHARE $ ) $ BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING FULLY DILUTED WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING The accompanying notes are a integral part of these condensed consolidated financials statements. 4 PROFIRE ENERGY, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended June 30, OPERATING ACTIVITIES Net Income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization expense Gain on disposal of fixed assets ) - Bad debt expense - Stock options issued for services Changes in operating assets and liabilities: Changes in accounts receivable ) Changes in income tax receivable ) - Changes in inventories ) Changes in prepaid expenses ) ) Changes in deferred tax asset ) ) Changes in accounts payable and accrued liabilities ) Changes in income taxes payable Net Cash Provided by Operating Activities INVESTING ACTIVITIES Proceeds from disposal of equipment - Purchase of fixed assets ) ) Net Cash Provided by (Used in) Investing Activities ) FINANCING ACTIVITIES Value of equity awards surrendered by employees for tax liability ) Stock issued in exercise of stock options - Net Cash Provided by (Used in) Financing Activities ) Effect of exchange rate changes on cash NET INCREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $
